Case 1:19-cv-00106-TSK Document 47 Filed 09/14/20 Page 1 of 11 PageID #: 416



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              CLARKSBURG

WILBERT MCKREITH,

             Plaintiff,

v.                                         Civ. Action No. 1:19-CV-106
                                                     (Kleeh)

UNITED STATES OF AMERICA,

             Defendant.


MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [ECF NO. 43], OVERRULING OBJECTIONS [ECF NO. 45], AND GRANTING
   DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR
                 SUMMARY JUDGMENT [ECF NO. 34]

       Pending before     the Court is    a   Report and Recommendation

(“R&R”) entered by United States Magistrate Judge Michael J. Aloi

(the “Magistrate Judge”). For the reasons discussed herein, the

Court adopts the R&R.

                          I.   PROCEDURAL HISTORY

       On May 13, 2019, Plaintiff Wilbert McKreith (“Plaintiff”)

filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241. Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi   for   initial    review.   Upon   review,   the   Magistrate   Judge

determined that Plaintiff was attempting to raise both a Bivens

and a Federal Tort Claims Act (“FTCA”) claim. Plaintiff ultimately

filed an Amended FTCA complaint and indicated that he did not wish
Case 1:19-cv-00106-TSK Document 47 Filed 09/14/20 Page 2 of 11 PageID #: 417
MCKREITH V. USA                                               1:19-CV-106

MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [ECF NO. 43], OVERRULING OBJECTIONS [ECF NO. 45], AND GRANTING
   DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR
                 SUMMARY JUDGMENT [ECF NO. 34]

to pursue a Bivens complaint. On January 30, 2020, the Defendant,

the United States of America (“Defendant”), filed a Motion to

Dismiss Or, in the Alternative, for Summary Judgment [ECF No. 34].

The motion was fully briefed. On July 23, 2020, the Magistrate

Judge entered the R&R [ECF No. 43]. Plaintiff filed objections on

August 3, 2020 [ECF No. 45].

                   II.   THE REPORT AND RECOMMENDATION

     The Magistrate Judge recommended in his R&R that the Court

dismiss the Amended Complaint. The R&R also informed the parties

that they had fourteen (14) days from the date of service of the

R&R to file “specific written objections, identifying the portions

of the Report and Recommendation to which objection is made, and

the basis of such objection.” It further warned them that the

“[f]ailure to file written objections . . . shall constitute a

waiver of de novo review by the District Court and a waiver of

appellate review by the Circuit Court of Appeals.” The docket

reflects that the Petitioner accepted service of the R&R on July

29, 2020. See ECF No. 46. He filed objections on August 3, 2020.

                         III. STANDARD OF REVIEW

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

                                     2
Case 1:19-cv-00106-TSK Document 47 Filed 09/14/20 Page 3 of 11 PageID #: 418
MCKREITH V. USA                                                1:19-CV-106

MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [ECF NO. 43], OVERRULING OBJECTIONS [ECF NO. 45], AND GRANTING
   DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR
                 SUMMARY JUDGMENT [ECF NO. 34]

without       explanation,       any     of    the     magistrate     judge’s

recommendations” to which there are no objections. Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). “When

a party does make objections, but these objections are so general

or conclusory that they fail to direct the distric t court to any

specific      error   by   the   magistrate   judge,   de   novo    review   is

unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730 (S.D.W.

Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982) (emphasis added)).

                                 IV.   OBJECTIONS

     Plaintiff says that he objects to “all portions” of the R&R.

While this alone is not specific enough to warrant de novo review,

Plaintiff proceeds to list certain specifics:

          •   That “the United States of America has fail in
              its entirety the evidence or any evidence that
              the Plaintiff was found in possession of
              destroyed government property, refused any
              orders, was ever out of control toward staff,
              or that he was disruptive, insolent, or
              threatening”;



                                        3
Case 1:19-cv-00106-TSK Document 47 Filed 09/14/20 Page 4 of 11 PageID #: 419
MCKREITH V. USA                                               1:19-CV-106

MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [ECF NO. 43], OVERRULING OBJECTIONS [ECF NO. 45], AND GRANTING
   DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR
                 SUMMARY JUDGMENT [ECF NO. 34]

        •   That there was “no justification for placing
            [him] in 4-days of restraints”;

        •   That “the United States of America has also
            fail to mention a factual history, that
            [he] . . . and his cell-mate were both taken
            out of the cell and place in two separate SHU
            holding cell during a cell search, at which
            time the BOP staff stated they found plaintiff
            to be in possession of destroyed government
            property”;

        •   That “Plaintiff had a cell mate on the morning
            of   June    16,   2016   in   SHU    at   USP
            Hazelton . . . . Judge   Kleeh   should   note
            Plaintiff had a cell-mate and that is a
            factual   history   not   disclosed   by   the
            Defendant”; and

        •   That “Defendant’s motion to dismiss or motion
            for summary judgment should not be granted for
            failure to disclosed the truth to the Court
            that on June 16, 2016 Plaintiff along with his
            cell mate were removed before the SHU staff
            did a search of the cell.”

ECF No. 45.

     The Court interprets these as factual objections. Plaintiff

argues that there is no evidence that he was in possession of

government property, refused any orders, was out of control toward

staff, or was disruptive, insolent, or threatening; therefore,

there was no justification for placing him in restraints for four

days. He also argues that he had a cellmate when he was removed

from his cell and placed in SHU. Plaintiff makes no objection to


                                     4
Case 1:19-cv-00106-TSK Document 47 Filed 09/14/20 Page 5 of 11 PageID #: 420
MCKREITH V. USA                                                     1:19-CV-106

MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [ECF NO. 43], OVERRULING OBJECTIONS [ECF NO. 45], AND GRANTING
   DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR
                 SUMMARY JUDGMENT [ECF NO. 34]

the R&R’s description or application of the law.

                             V.        DISCUSSION

      After reviewing for clear error and finding none, the Court

adopts and incorporates by reference all portions of the R&R to

which no objection —       or     an   objection      too vague — was made.

Plaintiff’s objections do not concern the Magistrate Judge’s legal

conclusions that constitutional claims are unrecognizable under

the   FTCA   and    that   any    claims        not   raised   in   Plaintiff’s

administrative claim may not be raised in this lawsuit. Therefore,

Plaintiff’s constitutional claims and negligence claims must fail.

The   only   remaining     claims       are     Plaintiff’s    allegations     of

intentional tort.

      In   Plaintiff’s Response to            Defendants’ motion, Plaintiff

alleges that BOP staff committed an “intentional tort.” ECF No. 39

at 5–6. The Court agrees with the Magistrate Judge that a review

of Plaintiff’s Standard Form 95 Claim Form, liberally construed,

indicates    that   Plaintiff is       alleging that an intentional act

occurred on June 16, 2016, when BOP staff applied force and full

restraints in the absence of a violation or infraction. He also

alleges    that BOP   staff gave        false    statements    to   justify   the

application of restraints.

      The intentional tort exception to the FTCA provides :

                                        5
Case 1:19-cv-00106-TSK Document 47 Filed 09/14/20 Page 6 of 11 PageID #: 421
MCKREITH V. USA                                               1:19-CV-106

MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [ECF NO. 43], OVERRULING OBJECTIONS [ECF NO. 45], AND GRANTING
   DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR
                 SUMMARY JUDGMENT [ECF NO. 34]

           The provisions of this chapter and section
           1346(b) of this title shall not apply to — (h)
           Any claim arising out of assault, battery,
           false imprisonment, false arrest, malicious
           prosecution, abuse of process, libel, slander,
           misrepresentation, deceit, or interference
           with contract rights: Provided, That, with
           regard to acts or omissions of investigative
           or law enforcement officers of the United
           States Government, the provisions of this
           chapter and section 1346(b) of this title
           shall apply to any claim arising, on or after
           the date of the enactment of this proviso, out
           of assault, battery, false imprisonment, false
           arrest, abuse of process, or malicious
           prosecution. For purposes of this subsection,
           “investigative or law enforcement officers”
           means any officer of the United States who is
           empowered by law to execute searches, to seize
           evidence, or to make arrests for violations of
           Federal law.

28 U.S.C. § 2680. Under this exception, the United States is not

liable for the intentional torts of its employees unless those

acts are committed by law enforcement officers of the United

States.   Correctional officers      are   considered   “law enforcement

officers” pursuant to 28 U.S.C. § 2680(h). See Ortiz v. Pearson,

88 F. Supp. 2d 151, 164 (S.D.N.Y. 2000). However, the “actions

underlying intentional tort allegations described in § 2680(h), if

authorized and implemented consistent with federal law and the

Constitution of the United States, may be considered discretionary

functions under §    2680(a), even if they would otherwise constitute

actionable torts under state law.” Medina v. United States, 259

                                     6
Case 1:19-cv-00106-TSK Document 47 Filed 09/14/20 Page 7 of 11 PageID #: 422
MCKREITH V. USA                                                1:19-CV-106

MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [ECF NO. 43], OVERRULING OBJECTIONS [ECF NO. 45], AND GRANTING
   DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR
                 SUMMARY JUDGMENT [ECF NO. 34]

F.3d 220, 225 (4th Cir. 2001) (citing Jackson v. United States, 77

F. Supp. 2d 709, 714 (D. Md. Dec. 22, 1999)). “[I]f a defendant

can show that the tortious conduct involves a                ‘discretionary

function,’ a plaintiff cannot maintain an FTCA claim, even if the

discretionary     act   constitutes       an   intentional   tort   under    §

2680(h).” Santos v. United States, No. 05-60237, 2006 WL 1050512,

at *3 (4th Cir. Apr. 21, 2016) (citing Gasho v. United States, 39

F.3d 1420, 1435 (9th Cir. 1994)).

     The “discretionary function exception” includes:

           [a]ny claim based upon an act or omission of
           an employee of the Government, exercising due
           care, in the execution of a statute or
           regulation, whether or not such statute or
           regulation be valid, or based upon the
           exercise or performance or the failure to
           exercise or perform a discretionary function
           or duty on the part of a federal agency or an
           employee of the Government, whether or not the
           discretion involved be abused.

28 U.S.C. § 2680(a). The exception “insulates the United States

from liability for its agents’ and employees’ performance of duties

involving discretionary decisions.” Williams v. United States, 50

F.3d 299, 308 (4th Cir. 1995). The purpose of this exception, as

the Supreme Court of the United States has explained, is to

“prevent    judicial      ‘second-guessing’         of   legislative        and


                                      7
Case 1:19-cv-00106-TSK Document 47 Filed 09/14/20 Page 8 of 11 PageID #: 423
MCKREITH V. USA                                               1:19-CV-106

MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [ECF NO. 43], OVERRULING OBJECTIONS [ECF NO. 45], AND GRANTING
   DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR
                 SUMMARY JUDGMENT [ECF NO. 34]

administrative    decisions     grounded    in   social,    economic,   and

political policy through the medium of an action in tort.” United

States v. S.A.       Empresa de Viacao      Aerea   Rio   Grandense   (Varig

Airlines), 467 U.S. 797, 814 (1984).

     In   deciding    whether   the    discretionary   function exception

applies, courts apply a two-step test. “First, the Court must

consider the nature      of the       conduct and   determine whether     it

involves an ‘element of judgment or choice.’” Little v. United

States, No. 5:11CV41, 2014 WL 4102377, at *5 (N.D.W. Va. Aug. 18,

2014) (citing United States v. Gaubert, 499 U.S. 315, 322 (1991)).

“If a statute or regulation mandates a certain course of action,

there is no element of discretion.” Id. (citing Branch v. United

States, No. 2:05cv423, 2006 WL 1770995, at *3 (E.D. Va. June 22,

2006)). On the other hand, conduct is discretionary if the actor

is entrusted to exercise judgment or choice. Gaubert, 499 U.S. at

322–23. The second step is to “determine whether that judgment is

grounded in considerations of public policy.” Little, 2014 WL

4102377, at *5. Finally, the plaintiff bears “the burden of proof

to show an unequivocal waiver of sovereign immunity exists and to

show that none of the FTCA’s waiver exceptions apply.” LeRose v.

United States, 285 F. App’x 93, 96 (4th Cir. 2008).

     The Court agrees with the Magistrate Judge that the record

                                       8
Case 1:19-cv-00106-TSK Document 47 Filed 09/14/20 Page 9 of 11 PageID #: 424
MCKREITH V. USA                                                   1:19-CV-106

    MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
     [ECF NO. 43], OVERRULING OBJECTIONS [ECF NO. 45], AND GRANTING
       DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR
                     SUMMARY JUDGMENT [ECF NO. 34]

does not support Plaintiff’s version of events, 1 and the alleged

intentional     conduct    falls    under    the       discretionary    function

exception to the FTCA. Plaintiff has failed to overcome the sworn

affidavit of Stephanie Morris describing the incident re garding

Plaintiff’s continued resistance and threats after BOP SHU staff

attempted to gain control over him [ECF No. 35-2] and the DVD video

evidence produced, which indicates that the use of force and

restraint     techniques   were    applied   in    a    good-faith     effort   to

maintain or restore discipline, not to maliciously or sadistically

cause harm.

        The actions taken by BOP staff involved an element of judgment

or choice in deciding how to respond to Plaintiff’s behavior.

Plaintiff’s behavior created a potentially dangerous situation,

interfering with the BOP’s duty of care under 18 U.S.C. § 4042 to

“provide for the safekeeping, care, and subsistence of all persons

charged with or convicted of offenses against the United States[.]”

As the Magistrate Judge discussed, the statute sets forth no

particular conduct that BOP personnel should engage in or avoid



1 “When opposing parties tell two different stories, one of which
is blatantly contradicted by the record, so that no reasonable
jury could believe it, a court should not adopt that version of
the facts for purposes of ruling on a motion for summary judgmen t.”
See Scott v. Harris, 550 U.S. 372, 380 (2007).
                                      9
Case 1:19-cv-00106-TSK Document 47 Filed 09/14/20 Page 10 of 11 PageID #: 425
MCKREITH V. USA                                                      1:19-CV-106

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 43], OVERRULING OBJECTIONS [ECF NO. 45], AND GRANTING
    DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR
                  SUMMARY JUDGMENT [ECF NO. 34]

while    attempting     to   fulfill     their   duty      to   protect    inmates.

Plaintiff has not met his burden to show that the discretionary

function exception does not apply. The Court finds that this

concern    is   based   in     public    policy.     For    these    reasons,    the

discretionary function exception applies, and the Court does not

have jurisdiction over this claim.

                                VI.     CONCLUSION

       For the reasons discussed above, the R&R is ADOPTED [ECF No.

43].    Petitioner’s     objections       are    OVERRULED       [ECF     No.   45].

Defendant’s Motion to Dismiss Or, in the Alternative, for Summary

Judgment   [ECF   No.    34]    is    GRANTED.     The     Amended   Complaint    is

DISMISSED as follows: any negligence claims are dismissed WITHOUT

PREJUDICE, any constitutional claims are dismissed WITH PREJUDICE,

and any intentional tort claims are dismissed WITH PREJUDICE for

lack of jurisdiction. The Court further ORDERS that this matter be

STRICKEN from the Court’s active docket and DIRECTS the Clerk to

enter a separate judgment order.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to the

pro se Petitioner via certified mail, return receipt requested,

and to counsel of record via email.

       DATED: September 14, 2020

                                         10
Case 1:19-cv-00106-TSK Document 47 Filed 09/14/20 Page 11 of 11 PageID #: 426
MCKREITH V. USA                                               1:19-CV-106

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [ECF NO. 43], OVERRULING OBJECTIONS [ECF NO. 45], AND GRANTING
    DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR
                  SUMMARY JUDGMENT [ECF NO. 34]



                                   /s/ Thomas S. Kleeh_     _
                                   THOMAS S. KLEEH
                                   UNITED STATES DISTRICT JUDGE




                                     11
